Order entered March 16, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00852-CV

                    PAYSON PETROLEUM, INC., ET AL., Appellants

                                                V.

                       J. MICHAEL WHEELER, ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-06306

                                         ORDER
       We GRANT appellants’ March 13, 2015 unopposed motion for an extension of time to

file a combined reply/cross-appellees’ brief.    Appellants shall file their combined brief by

APRIL 9, 2015. We caution appellants that no further extension of time will be granted absent

extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE